DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                          DEXTER BELL,

                             Appellant,

                                 v.

                       STATE OF FLORIDA,

                             Appellee.


                          No. 2D21-1630



                        September 3, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Hillsborough County; Michelle Sisco, Judge.

Dexter Bell, pro se.

PER CURIAM.

     Affirmed. See Martinez v. State, 211 So. 3d 989 (Fla. 2017);

State v. Whitehead, 472 So. 2d 730 (Fla. 1985); Clough v. State, 136

So. 3d 680 (Fla. 2d DCA 2014); McDonald v. State, 133 So. 3d 530

(Fla. 2d DCA 2013); Robinson v. State, 37 So. 3d 921 (Fla. 2d DCA

2010); Hughes v. State, 22 So. 3d 132 (Fla. 2d DCA 2009); Valdez-
Garcia v. State, 965 So. 2d 318 (Fla. 2d DCA 2007); Boyd v. State,

880 So. 2d 726 (Fla. 2d DCA 2004); Pitts v. State, 832 So. 2d 260

(Fla. 2d DCA 2002); Brown v. State, 827 So. 2d 1054 (Fla. 2d DCA

2002); Simms v. State, 949 So. 2d 373 (Fla. 4th DCA 2007); Stoute

v. State, 915 So. 2d 1245 (Fla. 4th DCA 2005); Harris v. State, 789

So. 2d 1114 (Fla. 1st DCA 2001).


BLACK, SLEET, and LABRIT, JJ., Concur.


Opinion subject to revision prior to official publication.




                                   2